PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/110,111
Filing Date: 23 Aug 2018
Appellant(s): Goral et al.



__________________
Louis Woo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/6/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Double patenting rejections which were overcome via terminal disclaimers.

(2) Response to Argument
On pages 4-7, Appellant argues Vailancourt does not teach an actuator with first and second cross dimensions, the second cross dimension being sized substantially less than the first cross dimension. Appellant argues that annular flange 21 of insertion member 20 does not result in a different cross dimension (“has no bearing to the cross dimension of the elongated hollow tube” – top of page 7), and that insert 20 is an elongated hollow tube that has a constant cross dimension. The examiner disagrees, the annular flange 21 is a part of the insert 20 and thus contributes its profile/dimension to the cross dimension, gives the insert the required structure of claims 2 and 11. The examiner has attempted to illustrate the different cross dimensions in the figure below. 


    PNG
    media_image2.png
    783
    582
    media_image2.png
    Greyscale

The examiner strongly disagrees the flange 21 has no bearing to the cross dimension of actuator/tube 20, it is not a separate structure attached to actuator 20, but a monolithic piece of actuator 20 and thus affects the cross dimension. In the rejection the examiner stated that actuator 20 had a “first dimension formed by rib 21” (¶4 of final rejection 8/25/2020), making it quite clear the flange 21 was considered part of the 

Appellant argues on pages 7 and 8 that there is no “head” as the annular flange does not merge into an end of the cylindrical shaft. The examiner disagrees, as can be seen in fig 1 of Vailancourt (and the annotated figure above), the eyelet portion has one end (and thus a head) which merges into the distal end (the distal end defined by claim 1).

Appellant argues on page 8 with respect to claims 4 and 12 that the examiner’s rejection of “closely” being a “pretty broad” term should not have any bearing on an anticipation rejection as questions regarding relative terminology should be addressed by 112 2nd paragraph rejections and that the cross dimension of insert 20 is at least twice the size of that of the needle. The examiner disagrees as the limitation is not considered indefinite, only so broad as to be minimally limiting. When interpreted in light of Appellant’s specification (including fig 2), Appellant shows a section where the eyelet portion surrounds but does not touch the needle (such as around indicator 48), similar to Vailancourt’s fig 1, such that the second cross dimension of Vailancourt can be said to be sized closely to the diameter of the needle cannula.


Appellant argues on pages 8 and 9 with respect to claims 7 and 17 that while flange 21 of Vailancourt is a surface feature, it is thus not possible for the examiner to rely on flange 21 as the first cross dimension of the cylindrical shaft. The examiner disagrees as Appellant only states the cylindrical shaft of the actuator has a first cross dimension but does not state which part of the cylindrical shaft has the first cross dimension. Thus, the first cross dimension is a characteristic of the cylindrical shaft but does not refer to any particular structure of the cylindrical shaft, allowing the rib/flange 21 to be a surface feature as required by claims 7 and 17 while still defining the first cross dimension.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.